DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7 & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sait M. A. et al. (US 2018/0003614, see PCT filed 06/29/2015) in view of Killard et al. (US 2012/0107851).
Regarding claim 1, Sait M. A. et al. teach:
1. An apparatus comprising: 
a substrate (1022); 
a slot (1162) defined in the substrate to facilitate entry of a blood sample (¶ 0026+); 
a chamber (1164) defined in the substrate adjacent to the slot (see Figs. 9A, 11 & 13 for example); 
a microfluidic path (e.g., narrowing portion, throat or constriction 1140) providing a fluid connection from the slot (1162) to the chamber (see Fig. 13 for example), the microfluidic path (1140) including: 
a channel (i.e., channel of 1140) having spaced apart ends, the channel having a substantially constant width and height between the spaced apart ends thereof (see Figs. 13, 14 & ¶ 0075 for example); 
an inlet (i.e., upstream of 1140) disposed at one end of the channel adjacent the slot (1162), the inlet having curved shaped edges extending from the slot to an interior of the channel to form a funnel shaped inlet (see Fig. 13 for example) capable of facilitating flow of the blood sample into the channel (¶ 0026+); and 
an outlet (i.e., downstream of 1140) disposed at the other end of the channel (see Figs. 13 & 14 for example). 
Regarding claim 1, Sait M. A. et al. teach a blood interacting reagent (1025) at least a portion of the slot and the inlet (¶ 0060).  However, the reference does not explicitly teach a dried coagulation-initializing tissue factor coating an inside portion of the slot and the inlet.  
Killard et al. teach an apparatus comprising a dried coagulation-initializing tissue factor (e.g., Dade Innovin ¶ 0271) disposed in a microfluidic path (e.g., test channel, ¶ 0074) to test and control coagulation (throughout the reference). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Sait M. A. et al. with a coagulation initializing tissue factor onto the surface, as taught by Killard et al. to test and control coagulation (Killard et al. throughout the reference).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
With regard to limitations in claims 1, 3, 4 & 7 (e.g., “… to collect red blood cells from the blood sample”, “… coating an inside portion of the slot and the inlet”. “… to apply an electric field, wherein the electric field is applied between the electrodes in the microfluidic path”, “… an electric field is applied between the electrodes to detect when a red blood cell passes through the electric field”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

Regarding claims 2-4, 7, 16, 18 & 19, modified Sait M. A. et al. teach:
2. The apparatus of claim 1, wherein the outlet includes curved edges extending from the other end of the channel to the chamber to form a funnel shaped outlet (see Fig. 13 for example) capable of facilitating flow of the blood sample into the chamber. 
3. The apparatus of claim 1 further comprising electrodes (1141, 1145) disposed in the microfluidic path (1140) capable of applying an electric field, wherein the electric field is applied between the electrodes in the microfluidic path (see Fig. 16 & ¶ 0076). 
4. The apparatus of claim 3, wherein an electrode is disposed in each spaced apart end of the channel (see Fig. 14 for example), capable of applying an electric field to detect a cell passing through the electric field (¶ 0076). 
7. The apparatus of claim 1, wherein the chamber includes vents (1023) capable of facilitating evaporation of a fluid from the chamber (¶ 0063). 
16. The apparatus of claim 1, wherein the channel (i.e., channel of 1140) has a width between 10 µm and 15 µm and the inlet has a mouth width from 20 µm to 30 µm (¶ 0075).  
18. The apparatus of claim 1, wherein the chamber comprises a micropump (1160).  
19. The apparatus of claim 1, wherein the chamber (1164) is not connected to the slot (1162) except for through the microfluidic path (see Fig. 13 for example).

Regarding claim 6, modified Sait M. A. et al. teach the dried coagulation- initializing tissue factor is disposed in the chamber, the microfluidic path, or both, see rejection to claim 1 above.  Regarding the limitation “freeze-dried”, which is directed to a method of making the dried coagulation-initializing tissue factor, it is noted that said limitation is given little patentable weight in the product claim.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the coagulation-initializing tissue factor as recited in claim 6 is the same as the coagulation-initializing tissue factor disclosed by modified Sait M. A. et al., as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 17, modified Sait M. A. et al. teach the channel has a surface area between 80 µm2 and 120 µm2 (¶ 0075).  However, the reference does not explicitly teach The apparatus of claim 1, wherein the slot has a surface area between 400,000 µm2 and 600,000 µm2 and the chamber has a surface area between 17,000 µm2 and 19,000 µm2.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surface areas of the slot and the chamber of Sait M. A. et al. so as to receive differently sized cells or particles in the fluid sample for testing (¶ 0088).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798